DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.


Status of Application
This office action is in response to the amendments and arguments filed by applicant on 12/13/21. 
Claims 1, 4 and 8 are amended
No claims are cancelled
No claims are added
Claims 1-10 and 12 are pending


Claim Rejections - 35 USC § 101 - withdrawn
In the most recent filings, applicants have amended independent claim 1. 
In light of the amendments, the claims overcome previously made rejection under 35 U.S.C. 101 for the following reasons: 
“display, in the graphical user interface screen, a graphical user interface button that is operable by the worker to advance to a next task, wherein the computer is configured to set the graphical user interface button in an inactive state before completion of the current task, the graphical user interface button being inoperable to advance to the next task while the graphical user interface button is in the inactive state, wherein the computer is configured to set a display state of the graphical user interface button to a first display state to visually show that the graphical user interface button is in the inactive state; acquire, via the input device, a spoken phrase from the worker as a response to the prompt, and provide the spoken phrase as text data to the dialogue management apparatus, wherein the computer acquires the spoken phrase which is input as text input by the worker using at least one of the keyboard, software keyboard, and mouse, or which is input as a voice input by the worker via the microphone, the computer performing speech recognition on the voice input using an automatic speech recognition (ASR) module to convert the spoken phrase to text data; 
receive, from the dialogue management apparatus, response information that the dialogue management apparatus generates by advancing a dialogue status based on the spoken phrase provided thereto, and present the received response information to the worker in the graphical user interface screen; compare, each time the response information is received, the received response information to at least one achievement 
in response to a determination that the current task has been achieved, switch the graphical user interface button from the inactive state to an active state in which the graphical user interface is operable by the worker to advance to the next task, and change the display state of the graphical user interface button to a second display state to visually show that the graphical user interface button is in the active state; and 
collect dialogue data including the spoken phrase and the response information.”
Please see the Remarks dated 12/13/22, especially on pages 7-17 from applicants why the 101 rejection is overcome are persuasive.
The above limitations in independent claim 1 recites a particular application and as such have overcome the previous rejection. The amended limitations discussed above integrate the abstract idea into a practical application. The additional elements in the claims above, apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. Here, the additional elements implement a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
Under Step 2A-Prong 2 of the analysis, although the claims are directed to methods of organizing human activity, the abstract idea is integrated into practical application since the abstract idea discussed in the previous 101 rejection is unconventional and provide meaningful limitations beyond generally linking the claims to a technology.
The claims have been found eligible, and accordingly the rejections under 35 U.S.C. 101 have been withdrawn, based on the subject matter eligibility guidance (see MPEP 2106.04). 

Claim Rejections - 35 USC § 103 - withdrawn
	The following is an examiner's statement for allowance:
None of the references cited - Naik; Devang K. et al. (US 9,697,822), further in view of Ricci; Christopher (2011/0202439) and Gruber; Thomas R. et al. (US 2014/0033071) show:
Independent claim 1:
“present, in the graphical user interface screen, a current task to be completed by a worker, the current task being a task which requires the worker to engage in dialogue to complete and which includes a prompt that is presented to the worker before a beginning of the dialogue; 
display, in the graphical user interface screen, a graphical user interface button that is operable by the worker to advance to a next task, wherein the computer is configured to set the graphical user interface button in an inactive state before completion of the current task, the graphical user interface button being inoperable to advance to the next task while the graphical user interface button is in the inactive state, wherein the computer is configured to set a display state of the graphical user interface button to a first display state to visually show that the graphical user interface button is in the inactive state; acquire, via the input device, a spoken phrase from the worker as a response to the prompt, and provide the spoken phrase as text data to the dialogue management apparatus, wherein the computer acquires the spoken phrase which is input as text input by the worker using at least one of the keyboard, software keyboard, and mouse, or which is input as a voice input by the worker via the microphone, the computer performing speech recognition on the voice input using an automatic speech recognition (ASR) module to convert the spoken phrase to text data; 
receive, from the dialogue management apparatus, response information that the dialogue management apparatus generates by advancing a dialogue status based on the spoken phrase provided thereto, and present the received response information to the worker in the graphical user interface screen; compare, each time the response information is received, the received response information to at least one achievement condition predetermined relative to the current task, and determine whether the current task has been achieved based on whether or not the at least one achievement condition is satisfied;
in response to a determination that the current task has been achieved, switch the graphical user interface button from the inactive state to an active state in which the graphical user interface is operable by the worker to advance to the next task, and change the display state of the graphical user interface button to a second display state to visually show that the graphical user interface button is in the active state; and 
collect dialogue data including the spoken phrase and the response information.”
Please see the Remarks dated 03/29/21, especially on pages 14-17 from applicants why the 103 rejection is overcome are persuasive.
Even though, Reference Naik shows in Fig. 3B, “Speech” input, # 330 “STT Processing module” which as described in col 12, lines 1-10 is a speech to-text (STT) processing module 330. Fig. 3B, “Dialogue Processing module”, # 334. Col. 8, lines 31-39: which shows the digital assistant keeping track of the users to-do list, shopping list, etc. Further, col. 4, lines 65- col. 5, lines 17: which shows how the system of Naik can deduce user intent to identify task type, task flow and task parameters designed to accomplish the deduced user intent. Naik shows spoken words by a user being the cause for the start of the whole process of deducing user’s intent and then executing the task (see Fig. 3A). Here, even though Naik seems to have the ability and access to user’s to-do lists to initiate a task automatically, Naik does not explicitly automatically initiating a task. Fig. 3A, #320, “communications module”, #322, “user interface module”, also see col. 10 lines 1-17: where the I/0 interface 306 couples input/output devices 316 of the digital assistant system 300, such as displays, keyboards, touch screens, and microphones, to the user interface module 322. The I/0 interface 306, in conjunction with the user interface module 322, receives user inputs (e.g., voice input, keyboard inputs, touch inputs, etc.) and process them accordingly. Fig. 3A, # 330 “STT processing module”, # 322 “Natural language processing module”, #334, “Dialogue flow processing module”: where col. 12, lines 10 -col. 13, line 2: where once the speech-to-text processing module 330 obtains the result of the speech-to-text processing (e.g., a sequence of words or tokens), it passes the result to the natural language processing module 332 for intent deduction. Naik shows employing many different techniques including statistical models to determine accuracy of its deductions of user intentions (see col. 12, lines 10 – 55, col. 33, lines 12-35). Also see col. 17, line 48 – col. 18, line 41: where actionable steps based on the deduction of user’s intent are carried out. Further, the natural language processor 332, dialogue processor 334, and task flow processor 336 are used collectively and iteratively to deduce and define the user's intent, obtain information to further clarify and refine the user intent, and finally generate a response (e.g., provide an output to the user, or complete a task) to fulfill the user’s intent. col. 18, lines 42-51: where after all of the tasks needed to fulfill the user's request have been performed, the digital assistant 326 formulates a confirmation response, and sends the response back to the user through the I/0 processing module 328. If the user request seeks an informational answer, the confirmation response presents the requested information to the user. In some implementations, the digital assistant also requests the user to indicate whether the user is satisfied with the response produced by the digital assistant 326. Further, col. 11, line 26-43, where the digital assistant also takes appropriate actions when a satisfactory response was not or could not be provided to the user for various reasons. Further, col. 30, lines 19-59 discusses what happens when the system detects sounds that do not satisfy one or more of the triggering criteria. col. 18, lines 42-51: where after all of the tasks needed to fulfill the user's request have been performed, the digital assistant 326 formulates a confirmation response, and sends the response back to the user through the I/0 processing module 328. If the user request seeks an informational answer, the confirmation response presents the requested information to the user. In some implementations, the digital assistant also requests the user to indicate whether the user is satisfied with the response produced by the digital assistant 326. However, the reference does not show the above claim limitations.
Reference Ricci shows an automatic stimulus from within the system that allows the system to initiate a task automatically for instance, see [0091] which shows updating speed dial key associations based on call logs. However, the reference does not show the above claim limitations.
Reference Gruber in [0136] and [0143] shows the control element may be an activation region of a touch screen, a power button, a control button, a switch, or the like. However, Gruber does not explicitly show “the client terminal does not allow the worker to proceed to the next task, until it is determined that the current task has been achieved”. As such, Gruber reference does not show the above claim limitations.
*Additionally, the prior art made of record and not relied upon is considered pertinent to applicant's disclosure; however, the reference does not show the above claim limitations:
Reference (US 8095371 B2) Horioka; Masaru et al. This reference is concerned with a voice response system attempts to respond to spoken user input and to provide computer-generated responses.  If the system decides it cannot provide valid responses, the current state of user session is determined and forwarded to a human operator for further action.  The system maintains a recorded history of the session in the form of a dialog history log.  The dialog history and information as to the reliability of past speech recognition efforts is employed in making the current state determination.  The system includes formatting rules for controlling the display of information presented to the human operator. However, the reference does not show the above claim limitations.
Reference (US 20080244594 A1) Chen; Li et al. This reference is concerned with tasks that are automated using assemblies of services.  An interface component allows a user to collect services and to place selected services corresponding to a task to be automated onto a workspace.  An analysis component performs an analysis of available data with regard to the selected services provided on the workspace and a configuration component automatically configures inputs of the selected services based upon the analysis of available data without intervention of the user.  A dialog component is also provided to allow the user to contribute information to configure one or more of the inputs of the selected services.  When processing is complete, an output component outputs a script that is executable to implement the task to be automated. However, the reference does not show the above claim limitations.
NPL Reference:
Reference Quindere et al. (Quindere et al. Evaluation of a dialogue manager for a mobile robot. 2013 IEEE RO-MAN (Page(s): 126-132). Published in 01-Aug.-2013) shows an evaluation of the dialogue manager (DM) used on Carl, a prototype of an intelligent service robot, designed and developed having in mind hosting tasks in a building or event. The developed DM, based on the “Information State” approach, is described. In an experimental evaluation, in which 10 participants attempted to complete several interaction tasks with the robot, 81% of tasks were performed successfully. The results of an usability evaluation are also presented and discussed. However, the reference does not show the claim limitations above.
Foreign Reference:
Reference (CN 105894186 A) YE J. shows the mechanism has a main body for controlling automatic circulation execution operating process.  An execution unit transmits a message or task and receives a dual-active page to complete development process.  A main processing unit controls automatic dual-initiate strip designing process and performs priority processing operation when a link button is clicked to complete process validation operation.  A client terminal resolves a DAG applying optimizing problem according to network decomposing picture to an allocate project scheduling area. However, the reference does not show the claim limitations above.

None of the prior art of record, taken individually or in combination, teach, interalia, the claimed invention as detailed in independent claims 1, wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. *The citations of prior art made of record and not relied up has been discussed above as why the prior art does not read on the claimed invention:
(US 8095371 B2) Horioka; Masaru et al.
(US 20080244594 A1) Chen; Li et al.
Quindere et al. Evaluation of a dialogue manager for a mobile robot. 2013 IEEE RO-MAN (Page(s): 126-132). Published in 01-Aug.-2013.
(CN 105894186 A) YE J. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY PRASAD whose telephone number is (571)270-3265. The examiner can normally be reached M-F: 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3624                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624